Order affirmed, without costs of this appeal to either party. Memorandum: Under the circumstances we believe that the questions raised by the motion to strike out the affirmative defense should await determination upon the trial. All concur. (Appeal from an order of Monroe Special Term denying plaintiff’s motion to strike out an affirmative defense in defendant’s answer as insufficient in law and sham and to make the answer more definite and certain.) Present — Kimball, J. P., Williams, Bastow, Goldman and Halpern, JJ.